 



EXHIBIT 10.3
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”), effective as of the date of
the consummation of the initial public offering of common stock of Triangle
Capital Corporation (the “Effective Date”), is entered into by and among
Triangle Capital Corporation, a Maryland corporation (the “Company”), and Steven
C. Lilly (the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Company desires to induce the Executive to enter into an
agreement of employment with the Company for the period provided in this
Agreement; and
     WHEREAS, the Executive is willing to accept such employment on a full-time
basis, all in accordance with the terms and conditions set forth below;
     NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the parties hereto hereby covenant and agree as follows:
     1. Employment
          (a) The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to accept such employment with the Company, beginning on
the Effective Date and continuing for the period set forth in Section 2 hereof,
all upon the terms and conditions hereinafter set forth.
          (b) The Executive affirms and represents that as of the Effective
Date, he is under no obligation to any former employer or other party that is in
any way inconsistent with or imposes any restriction on the Executive’s
acceptance of employment hereunder with the Company, the employment of the
Executive by the Company, or the Executive’s undertakings under this Agreement.
     2. Term of Employment
          (a) Unless earlier terminated as provided in this Agreement, the term
of the Executive’s employment pursuant to this Agreement shall be for a period
beginning on the Effective Date and ending on the second anniversary of the
Effective Date (the “Initial Term”).
          (b) The term of the Executive’s employment under this Agreement shall
be automatically renewed for additional one-year terms (each a “Renewal Term”),
unless earlier terminated as provided in this Agreement, upon the expiration of
the Initial Term or any Renewal Term unless the Company or the Executive
delivers to the other, at least three (3) months prior to the expiration of the
Initial Term or the then current Renewal Term, as the case may be, a written
notice specifying that the term of the Executive’s employment will not be
renewed at the end of the Initial Term or such Renewal Term, as the case may be.
The Initial Term together with any Renewal Terms shall hereinafter be referred
to as the “Employment Term.”

 



--------------------------------------------------------------------------------



 



     3. Duties. The Executive shall be employed as the Chief Financial Officer,
Secretary and Treasurer of the Company, shall faithfully and competently perform
such duties as inherent in such position and as are specified in the Bylaws of
the Company. The Executive shall perform his duties principally at the offices
of the Company in Raleigh, North Carolina, with such travel to such other
locations from time to time as the positions of Chief Financial Officer,
Secretary and Treasurer may reasonably demand. Except as may otherwise be
approved in advance by the Board of Directors of the Company, and except during
vacation periods and reasonable periods of absence due to sickness, personal
injury or other disability, the Executive shall devote his full business time
throughout the Employment Term to the services required of him hereunder. The
Executive shall render his business services exclusively to the Company and its
subsidiaries during the Employment Term and shall use his best efforts, judgment
and energy to improve and advance the business and interests of the Company and
its subsidiaries in a manner consistent with the duties of his position. Nothing
contained in this Section 3 shall preclude the Executive from performing
services for charitable or not-for-profit community organizations, provided that
such activities do not interfere with the Executive’s performance of his duties
and responsibilities under this Agreement.
     4. Salary; Bonuses; Special Bonuses.
          (a) Salary. As compensation for the performance by the Executive of
the services to be performed by the Executive hereunder during the Employment
Term, the Company shall pay the Executive a base salary at the annual rate of
Two Hundred Forty Thousand Dollars ($240,000) (said amount, together with any
increases thereto as may be authorized from time to time by the Compensation
Committee of the Board of Directors of the Company in its sole discretion, being
hereinafter referred to as “Salary”). Any Salary payable hereunder shall be paid
in regular intervals in accordance with the Company’s payroll practices from
time to time in effect.
          (b) Bonus. The Executive may receive bonus compensation from the
Company in respect of any fiscal year (or portion thereof) occurring during the
Employment Term at the discretion of the Compensation Committee of the Board of
Directors of the Company. Any bonus or incentive compensation payable pursuant
to a plan that bases such bonus or incentive compensation on the Executive’s
salary shall be based on the Executive’s highest annual rate of Salary at any
time during such fiscal year. In no circumstance, however, shall the Executive’s
cash bonus in any year equal more than 100% of his then current Salary, not
including any of the Executive’s tax gross-ups, expense reimbursements or
similar payments which have been approved by the Compensation Committee of the
Board of Directors.
     5. Other Benefits; Company Stock.
          (a) General. During the Employment Term, the Executive shall:
               (i) be eligible to participate in employee fringe benefits and
pension and/or profit sharing plans that may be provided by the Company for its
senior executive employees in accordance with the provisions of any such plans,
as the same may be in effect from time to time;

2



--------------------------------------------------------------------------------



 



               (ii) be eligible to participate in the Company’s long-term
incentive and equity plans that may from time to time be adopted by the Company,
including the Company’s 2007 Equity Incentive Plan;
               (iii) be eligible to participate in any medical and health plans
or other employee welfare benefit plans that may be provided by the Company for
its senior executive employees in accordance with the provisions of any such
plans, as the same may be in effect from time to time;
               (iv) be entitled to the number of paid vacation days in each
calendar year determined by the Company from time to time for its senior
executive officers, provided that such number of paid vacation days in each
calendar year shall not be less than twenty work days (four calendar weeks); the
Executive shall also be entitled to all paid holidays given by the Company to
its senior executive officers;
               (v) be entitled to sick leave, sick pay and disability benefits
in accordance with any Company policy that may be applicable to senior executive
employees from time to time, and
               (vi) be entitled to reimbursement for all reasonable and
necessary direct out-of-pocket business expenses incurred by the Executive in
the performance of his duties hereunder in accordance with the Company’s normal
policies from time to time in effect (including, without limitation, relocation
expenses).
     6. Confidential Information. The Executive hereby covenants, agrees and
acknowledges as follows:
          (a) The Executive shall not, without the prior express written consent
of the Company, directly or indirectly, use for any purpose any Confidential
Information (as defined below) in any way, or divulge, disclose or make
available or accessible any Confidential Information to any person, firm,
partnership, corporation, trust or any other entity or third party unless
(i) such disclosure is reasonably necessary or appropriate in connection with
the performance by the Executive of his duties as an executive of the Company or
(ii) such disclosure is required by applicable law or (iii) the Executive is
requested or required by a judicial or arbitration body or governmental agency
(by oral question, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process) to disclose any such
information, in which case the Executive will (A) promptly notify the Company of
such request or requirement, so that the Company may seek an appropriate
protective order and (B) cooperate with the Company, at its expense, in seeking
such an order.
          (b) “Confidential Information” means all information concerning the
business and activities of the Company and any of its affiliates, including,
without limitation, concerning the portfolio companies, investments, suppliers,
employees, consultants, prospects, computer or other files, projects, products,
computer disks or other media, computer hardware or computer software programs,
underwriting, lending or investment standards, marketing plans, financial
information, methodologies, know-how, processes, trade secrets, policies,
practices, projections, forecasts, formats, operational methods, product
development techniques, research,

3



--------------------------------------------------------------------------------



 



strategies or information agreed to with third parties to be kept confidential
by the Company and any of its affiliates. Notwithstanding the immediately
preceding sentence, Confidential Information shall not include any information
that is, or becomes, a part of the public domain or generally available to the
public (unless such availability occurs as a result of any breach by the
Executive of this Agreement) or any business knowledge and experience of the
type usually acquired by persons engaged in positions similar to the Executive’s
position with the Company, to the extent such knowledge and experience is
non-Company specific and not proprietary to the Company or any of its
affiliates.
          (c) The Executive shall not disclose, use or make known for his or
another’s benefit any Confidential Information or use such Confidential
Information in any way except as is in the best interests of the Company in the
performance of the Executive’s duties under this Agreement. The Executive may
disclose Confidential Information when required by a third party and applicable
law or judicial process, but only after providing immediate notice to the
Company at any third party’s request for such information, which notice shall
include the Executive’s intent with respect to such request.
          (d) The Executive agrees that upon termination of his employment with
the Company for any reason, the Executive shall forthwith return to the Company
all Confidential Information in whatever form maintained (including, without
limitation, computer discs and other electronic media).
          (e) The Executive acknowledges and agrees that a remedy at law for any
breach or threatened breach of the provisions of this Section 6 would be
inadequate and, therefore, agrees that the Company shall be entitled to
injunctive relief in addition to any other available rights and remedies in case
of any such breach or threatened breach by the Executive (and the Executive
hereby waives any requirement that any of the Company provide a bond or other
security in connection with the issuance of any such injunction); provided,
however, that nothing contained herein shall be construed as prohibiting the
Company from pursuing any other rights and remedies available for any such
breach or threatened breach.
          (f) The obligations of the Executive under this Section 6 shall,
except as otherwise provided herein, survive the termination of the Employment
Term and the expiration or termination of this Agreement.
          (g) Without limiting the generality of Section 9 hereof, the Executive
hereby expressly agrees that the foregoing provisions of this Section 6 shall be
binding upon the Executive’s heirs, successors and legal representatives.
     7. Termination.
          (a) The Executive’s employment hereunder shall be terminated upon the
occurrence of any of the following:
               (i) death of the Executive;

4



--------------------------------------------------------------------------------



 



               (ii) the Executive’s inability to perform his duties on account
of disability or incapacity for a period of one hundred eighty (180) or more
days, whether or not consecutive, within any period of twelve (12) consecutive
months;
               (iii) the Company giving written notice, at any time, to the
Executive that the Executive’s employment is being terminated “for cause” (as
defined below);
               (iv) the Company giving written notice to the Executive that
(A) the Executive’s employment is being terminated other than during the
two-year period commencing with a “Change in Control” (as defined below) and
other than pursuant to clauses (i), (ii) or (iii) above, or (B) the Executive’s
employment will not be renewed at the end of the applicable Employment Term
other than during the two-year period commencing with a “Change in Control” and
other than pursuant to clauses (i), (ii) or (iii) above;
               (v) the Company giving written notice that the Executive’s
employment is being terminated during the two-year period commencing with a
Change in Control other than pursuant to clauses (i), (ii) or (iii) above, or
the Company giving written notice specifying that the Executive’s employment
will not be renewed at the end of the applicable Employment Term falling within
the two-year period commencing with a Change in Control other than pursuant to
clause (i), (ii) or (iii) above;
               (vi) the Executive resigning with “Good Reason” (as defined
below) during the two-year period commencing with a Change in Control;
               (vii) the Executive resigning for any reason whatsoever (whether
by reason of retirement, resignation or otherwise), except as set forth in
clauses (vi) or (viii); or
               (viii) the Executive resigning for any reason whatsoever (whether
by reason of retirement, resignation or otherwise) during the period commencing
on the three hundred sixty-sixth (366th) day following a Change in Control and
ending on the three hundred ninety-sixth (396th) day following such Change in
Control.
          (b) The following actions, failures and events by or affecting the
Executive shall constitute “cause” for termination within the meaning of clause
(iii) above: (i) gross negligence by the Executive in the performance of, or the
willful disregard by the Executive of, his obligations under this Agreement or
otherwise relating to his employment, which gross negligence or willful
disregard continues unremedied for a period of fifteen (15) days after written
notice thereof to the Executive; (ii) acts of dishonesty by the Executive that
are materially detrimental to one or more of the Company or its subsidiaries;
(iii) the Executive’s material breach of this Agreement; (iv) the Executive
being convicted of, or pleading guilty or no contest to, a felony or other crime
having as its predicate element fraud, dishonesty or misappropriation, or the
entry of any order or consent decree, whether or not liability is admitted or
denied, by the Securities and Exchange Commission against the

5



--------------------------------------------------------------------------------



 




Executive in respect of charges that the Executive violated any provision of the
Investment Company Act of 1940 or the Securities Exchange Act of 1934, other
than provisions requiring the maintenance of proper books and records; or
(v) failure by the Executive to obey the reasonable and lawful orders and
policies of the Board of Directors of the Company that are material to and
consistent with the terms of this Agreement, which failure continues unremedied
for a period of fifteen (15) days after written notice thereof to the Executive
(provided that in the case of clauses (ii) or (iii) above, the Executive shall
have received written notice of such proposed termination. For purposes of this
definition, no act or failure to act by the Executive shall be considered
“willful” unless done or omitted to be done by the Executive in bad faith and
without reasonable belief that the Executive’s action or omission was in the
best interests of the Company.
          (c) “Good Reason” shall mean, on and after a Change in Control,
without the Executive’s written consent, the occurrence of any of the following
events:
               (i) (A) any change in the duties or responsibilities (including
reporting responsibilities) of the Executive that is inconsistent in any
material and adverse respect with the Executive’s position(s), duties,
responsibilities or status with the Company immediately prior to such Change in
Control (including any material and adverse diminution of such duties or
responsibilities); provided, however, that Good Reason shall not be deemed to
occur upon a change in duties or responsibilities (other than reporting
responsibilities) that is solely and directly a result of the Company no longer
being a publicly traded entity and does not involve any other event set forth in
this paragraph (i); or (B) a material and adverse change in the Executive’s
titles or offices with the Company as in effect immediately prior to such Change
in Control;
               (ii) a material reduction by the Company in the Executive’s rate
of annual base salary or annual target bonus opportunity (including any material
and adverse change in the formula for such annual bonus target) as in effect
immediately prior to such Change in Control;
               (iii) any requirement of the Company that the Executive be based
anywhere more than thirty-five (35) miles from the office where the Executive is
located at the time of such Change in Control, if such relocation increases the
Executive’s commute by more than twenty (20) miles; or
               (iv) any failure of the Company to cause any successor entity to
the Company in such Change of Control unconditionally to assume all of the
obligations of the Company under this Agreement (except to the extent that such
obligation would be assumed by operation of law) prior to the effectiveness of
such Change in Control.
In addition, if (i) the Executive resigns prior to a Change in Control under
circumstances that would have constituted a resignation by the Executive for
Good Reason if such circumstances occurred following a Change in Control;
(ii) such event constituting Good Reason for such resignation was at the request
of a third party who had indicated an intention or taken steps reasonably
calculated to effect a Change in Control or was otherwise in anticipation of a
Change

6



--------------------------------------------------------------------------------



 




in Control; and (iii) a Change in Control involving such third party (or a party
competing with such third party to effectuate a Change in Control) or such
anticipated Change in Control does occur, then the date immediately prior to the
date of such termination of employment shall be treated as a Change in Control
and such termination shall be treated as by the Executive for Good Reason.
          (d) Consequences of Termination.
               (i) In the event that the Executive’s employment is terminated
pursuant to clauses (i), (ii) or (iv) of Section 7(a) above (except upon failure
to renew pursuant to clause (B) of Section 7(a)(iv) above), then (i) during the
twenty-four (24) month period beginning on the date of such termination, the
Company shall pay to the Executive, as severance pay or liquidated damages or
both, monthly payments equal to one-twelfth of (x) the rate per annum of his
Salary at the time of such termination plus (y) either (A) if such termination
occurs prior to the payment of the Executive’s annual bonus in respect of the
first fiscal year of the Company ending after the Effective Date, 100% of the
Executive’s highest annual rate of Salary at any time during such fiscal year,
or (B) if such termination does not occur prior to such payment, the average
annualized bonus the Executive was paid by the Company for the fiscal years
during the Initial Term or, if this Agreement has been renewed pursuant to
Section 2(b) above, the last two fiscal years ending prior to the date of such
termination (the amount described in sub-clauses (A) or (B), as applicable, the
“Average Bonus”), provided, however, that no such payments shall be required
from and after the time that the Executive fails to comply with his obligations
under Section 10 below; and (ii) the Company shall continue to provide the
Executive with all benefits provided to Executive immediately prior to such
termination from the date of such termination until the earlier to occur of
(x) the second anniversary of such termination or (y) as to any particular
benefit, the date upon which the Executive becomes eligible to receive such
equal benefit from another employer; provided, however, that if the provision of
any such benefit by the Company would contravene any law or the terms of any
employee benefit plan of the Company, or would result in the loss of a tax
benefit to which the Company otherwise would be entitled, the Company shall pay
to the Executive, on an after-tax basis (in respect of any benefit which would
be non-taxable to the Executive if provided directly by the Company), sufficient
cash to allow the Executive to purchase an equivalent benefit from an entity
other than the Company. If the Executive’s employment terminates due to failure
to renew this Agreement pursuant to clause (B) of Section 7(a)(iv) above, then
any severance payment or benefit will be payable at the absolute discretion of
the Compensation Committee.
               (ii) In the event that the Executive resigns pursuant to clauses
(vi) or (viii) of Section 7(a) above or the Executive’s employment is terminated
or not renewed by the Company pursuant to clause (v) of Section 7(a) above, then
(i) during the thirty-six (36) month period beginning on the date of such
termination or non-renewal, the Company shall pay to the Executive, as severance
pay or liquidated damages or both, monthly payments equal to one-twelfth of
(x) the rate pre annum of his Salary at the time of such termination or
non-renewal plus (y) the Average Bonus; and (ii) the Company shall continue to
provide the Executive with all the benefits provided to the Executive
immediately prior to such termination or non-renewal from the date of such
termination

7



--------------------------------------------------------------------------------



 



or non-renewal until the earlier to occur of (x) the third anniversary of such
termination or non-renewal, or (y) as to any particular benefit, the date upon
which the Executive becomes eligible to receive such equal benefit from another
employer; provided, however, that if the provision of any such benefit by the
Company would contravene any law or the terms of any employee benefit plan of
the Company, or would result in the loss of a tax benefit to which the Company
otherwise would be entitled, the Company shall pay to the Executive, on an
after-tax basis (in respect of any benefit which would be non-taxable to the
Executive if provided directly by the Company), sufficient cash to allow the
Executive to purchase an equivalent benefit from an entity other than the
Company.
               (iii) In the event this Agreement is terminated pursuant to
clauses (iii) or (vii) of Section 7(a) above, the Company shall pay to the
Executive all accrued Salary up to the date of such termination, and shall
thereafter have no further obligation to the Executive.
          (e) Notwithstanding anything to the contrary expressed or implied
herein, except as required by applicable law and except as set forth in Section
7(d) above, the Company (and its affiliates) shall not be obligated to make any
payments to the Executive or on his behalf of whatever kind or nature by reason
of the Executive’s cessation of employment, other than (i) such amounts, if any,
of his Salary as shall have accrued and remained unpaid as of the date of said
cessation and (ii) such other amounts, if any, which may be then otherwise
payable to the Executive pursuant to the terms of the Company’s benefits plans,
including all accrued and unused paid vacation days.
          (f) No interest shall accrue on or be paid with respect to any portion
of any payments hereunder.
          (g) For purposes of this Agreement, “Change in Control” means the
occurrence of any one of the following events:
               (i) any “person,” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) is
or becomes the beneficial owner (as defined in Exchange Act Rules 13d-3 and
13d-5, except that for purposes of this paragraph (i) such person shall be
deemed to have beneficial ownership of all shares that such person has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time, directly or indirectly) of more than 35% of the total voting
power of the Company’s “Voting Stock” (as defined below). For purposes of this
paragraph (i), such other person shall be deemed to beneficially own any Voting
Stock of a specified entity held by a parent entity, if such other person is the
beneficial owner, directly or indirectly, of more than 35% of the voting power
of the parent entity’s Voting Stock than such other person, and do not have the
right or ability, by voting power, contract or otherwise, to elect, or designate
for election, a majority of the parent entity’s board of directors;
               (ii) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board, together with any new
directors whose election by the Board or whose nomination for election by the

8



--------------------------------------------------------------------------------



 



Company’s shareholders was approved by a vote of a majority of the Company’s
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board then in
office;
               (iii) the merger or consolidation of the Company with or into
another person or the merger of another person with or into the Company, other
than a transaction following which the holders of securities that represented
100% of the aggregate voting power of the Voting Stock of the Company
immediately prior to such transaction own, directly or indirectly, at least a
majority of the aggregate voting power of the Voting Stock of the surviving
person immediately after such transaction in substantially the same proportion
that such holders held the aggregate voting power of the Voting Stock of the
Company immediately prior to such transaction; or
               (iv) the sale of all or substantially all of the Company’s assets
to another person.
     8. Reduction of Payments in Certain Cases.
          (a) For purposes of this Section 8, (i) a “Payment” shall mean any
payment or distribution in the nature of compensation to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise;
(ii) “Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement; (iii) “Net After Tax Receipt” shall mean the “Present Value” (as
defined below) of a Payment net all of federal, state and local taxes imposed on
the Executive with respect thereto (including without limitation under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code)),
determined by applying the highest marginal rates of such taxes that applied to
the Executive’s taxable income for the immediately preceding taxable year, or
such other rate(s) as the Executive shall in his sole discretion certify as
likely to apply to the Executive in the relevant tax year(s); (iv) “Present
Value” shall mean such value determined in accordance with Section 280G(d)(4) of
the Code; and (v) “Reduced Amount” shall mean the smallest aggregate amount of
Agreement Payments which (A) is less than the sum of all Agreement Payments and
(B) results in aggregate Net After Tax Receipts which are equal to or greater
than the Net After Tax Receipts which would result if the aggregate Agreement
Payments were any other amount less than the sum of all Agreement Payments.
          (b) Anything in this Agreement to the contrary notwithstanding, in the
event that a nationally recognized certified public accounting firm designated
by the Company (the “Accounting Firm”) shall determine that receipt of all
Payments would subject the Executive to tax under Section 4999 of the Code, it
shall determine whether some amount of Agreement Payments would meet the
definition of a “Reduced Amount.” If said firm determines that there is a
Reduced Amount, the aggregate Agreement Payments shall be reduced to such
Reduced Amount.
          (c) If the Accounting Firm determines that aggregate Agreement
Payments should be reduced to the Reduced Amount, the Company shall promptly
give the Executive notice to that effect and a copy of the detailed calculation
thereof, and the Executive

9



--------------------------------------------------------------------------------



 




may then elect, in his sole discretion, which and how much of the Agreement
Payments shall be eliminated or reduced (as long as after such election the
Present Value of the aggregate Agreement Payments equals the Reduced Amount),
and shall advise the Company in writing of his election within ten (10) business
days of his receipt of notice. If no such election is made by the Executive
within such ten-day period, the Company may elect which of such Agreement
Payments shall be eliminated or reduced (as long as after such election the
present value of the aggregate Agreement Payments equals the Reduced Amount) and
shall notify the Executive promptly of such election. All determinations made by
the Accounting Firm under this Section 8 shall be binding upon the Company and
the Executive. As promptly as practicable following such determination, the
Company shall pay to or distribute for the benefit of the Executive such
Agreement Payments as are then due to the Executive under this Agreement and
shall promptly pay to or distribute for the benefit of the Executive in the
future such Agreement Payments as become due to the Executive under this
Agreement.
          (d) While it is the intention of the Company and the Executive to
reduce the amounts payable or distributable to the Executive hereunder only if
the aggregate Net After Tax Receipts to the Executive would thereby be
increased, as a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of the Executive pursuant to this Agreement which
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of the Executive pursuant to this Agreement could have been so paid
or distributed (“Underpayment”), in each case, consistent with the calculation
of the Reduced Amount hereunder. In the event that the Accounting Firm, based
upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or the Executive which the Accounting Firm believes has a
high probability of success determines that an overpayment has been made, then
the Executive shall repay any such Overpayment to the Company within ten
business days of his receipt of notice of such Overpayment. In the event the
Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.
          (e) All fees and expenses of the Accounting Firm in implementing the
provisions of this Section 8 shall be borne by the Company.
     9. Non-Assignability.
          (a) Neither this Agreement nor any right or interest hereunder shall
be assignable by the Executive or his beneficiaries or legal representatives
without the Company’s prior written consent; provided, however, that nothing in
this Section 9(a) shall preclude the Executive from designating a beneficiary to
receive any benefit payable hereunder upon his death or incapacity.
          (b) Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to exclusion,
attachment, levy or similar

10



--------------------------------------------------------------------------------



 



process or to assignment by operation of law, and any attempt, voluntary or
involuntary, to effect any such action shall be null, void and of no effect.
     10. Restrictive Covenants.
          (a) Competition. During the Employment Term and during the “Applicable
Period” (as defined below), the Executive will not directly or indirectly (as a
shareholder, general partner, member or other owner, director, officer,
executive employee, manager, consultant, independent contractor, advisor or
otherwise) engage in competition with, or own any interest in, perform any
services for, participate in or be connected with any business or organization
which engages in competition with the Company within the meaning of
Section 10(d); provided, however, that the provisions of this Section 10(a)
shall not be deemed to prohibit the Executive’s (i) ownership of not more than
two percent (2%) of the total shares of all classes of stock outstanding of any
publicly held company or (ii) ability to invest, as a limited partner, in any
private equity, mezzanine or similar investment fund. For purposes of this
Agreement, the “Applicable Period” shall mean the period of time following the
termination of the Executive’s employment in which any severance payments are
owed to the Executive by the Company, but the Applicable Period shall in no
event exceed twenty-four (24) months.
          (b) Non-Solicitation. During the Employment Term and during the
Applicable Period, the Executive will not directly or indirectly induce or
attempt to induce any management employee of any of the Company to leave the
employ of the Company, or in any way interfere with the relationship between any
of the Company and any employee thereof.
          (c) Non-Interference. During the Employment Term and during the
Applicable Period, the Executive will not directly or indirectly hire, engage,
send any work to, place orders with, or in any manner be associated with any
investment bank, private equity group, financial institution or other business
relation of the Company if such action would be known by him to have a material
adverse effect on the business, assets or financial condition of the Company or
materially interfere with the relationship between any such person or entity and
the Company.
          (d) Certain Definitions.
               (i) For purposes of this Section 10, a person or entity
(including, without limitation, the Executive) shall be deemed to be engaging in
competition with the Company if such person or entity either engages primarily
in the business of providing Mezzanine financing to lower middle market
companies or engages in any other type of business which comprises a significant
portion of the Company’s revenues at the time of termination of the Executive’s
employment with the Company and for which the Executive had responsibility or
authority or about which business the Executive received Confidential
Information, in either case in the geographic region encompassing the service
areas in which the Company conducts, or had an established plan to begin
conducting, such businesses at the time of termination of the Executive’s
employment with the Company.

11



--------------------------------------------------------------------------------



 



               (ii) For purposes of this Section 10, no corporation or entity
that may be deemed to be an affiliate of the Company solely by reason of its
controlling, being controlled by, or being under common control with any
Permitted Holder or any of their respective affiliates will be deemed to be an
affiliate of the Company.
          (e) Certain Representations of the Executive. In connection with the
foregoing provisions of this Section 10, the Executive represents that his
experience, capabilities and circumstances are such that such provisions will
not prevent him from earning a livelihood. The Executive further agrees that the
limitations set forth in this Section 10 (including, without limitation, time
and territorial limitations) are reasonable and properly required for the
adequate protection of the current and future businesses of the Company. It is
understood and agreed that the covenants made by the Executive in this
Section 10 (and in Section 6 hereof) shall survive the expiration or termination
of this Agreement.
          (f) Injunctive Relief. The Executive acknowledges and agrees that a
remedy at law for any breach or threatened breach of the provisions of
Section 10 hereof would be inadequate and, therefore, agrees that the Company
and any of its subsidiaries or affiliates shall be entitled to injunctive relief
in addition to any other available rights and remedies in cases of any such
breach or threatened breach (and the Executive hereby waives any requirement
that the Company provide a bond or other security in connection with the
issuance of any such injunction); provided, however, that nothing contained
herein shall be construed as prohibiting the Company or any of its subsidiaries
from pursuing any other rights and remedies available for any such breach or
threatened breach.
     11. Binding Effect. Without limiting or diminishing the effect of the
provisions affecting assignment of this Agreement, this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, successors, legal representatives and permitted assigns.
     12. Notices. All notices which are required or may be given pursuant to the
terms of this Agreement shall be in writing and shall be sufficient in all
respects if given in writing and (i) delivered personally, (ii) mailed by
certified or registered mail, return receipt requested and postage prepaid,
(iii) sent via a nationally recognized overnight courier, or (iv) sent via
facsimile confirmed in writing to the recipient, if to the Company at the
Company’s principal place of business, and if to the Executive, at his home
address most recently filed with the Company, or to such other address or
addresses as either party shall have designated in writing to the other party
hereto, provided, however, that any notice sent by certified or registered mail
shall be deemed delivered on the date of delivery as evidenced by the return
receipt.
     13. Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to the
principles of conflicts of laws.
     14. Severability. The Executive agrees that in the event that any court of
competent jurisdiction shall finally hold that any provision of Section 6 or 10
hereof is void or constitutes an unreasonable restriction against the Executive,
the provisions of such Section 6 or

12



--------------------------------------------------------------------------------



 



10 shall not be rendered void but shall apply with respect to such extent as
such court may judicially determine constitutes a reasonable restriction under
the circumstances. If any part of this Agreement other than Section 6 or 10 is
held by a court of competent jurisdiction to be invalid, illegal or incapable of
being enforced in whole or in part by reason of any rule of law or public
policy, such part shall be deemed to be severed from the remainder of this
Agreement for the purpose only of the particular legal proceedings in question
and all other covenants and provisions of this Agreement shall in every other
respect continue in full force and effect and no covenant or provision shall be
deemed dependent upon any other covenant or provision.
     15. Waiver. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.
     16. Arbitration. With the exception of any dispute regarding the
Executive’s compliance with the provisions of Sections 6 and 10 above, any
dispute relating to or arising out of the provisions of this Agreement shall be
decided by arbitration in Raleigh, North Carolina, in accordance with the
Revised Uniform Arbitration Act as in effect at the time of such dispute
pursuant to North Carolina’s Gen. Stat. § 1-569.1 et. seq., unless the Executive
and the Company mutually agree otherwise in a writing signed by both parties.
The Federal Arbitration Act shall not apply. This undertaking to arbitrate shall
be specifically enforceable. The decision rendered by the arbitrator will be
final and judgment may be entered upon it in accordance with appropriate laws in
any court having jurisdiction thereof. Each of the parties shall pay his or its
own legal fees associated with such arbitration.
     17. Entire Agreement; Modifications. This Agreement constitutes the entire
and final expression of the agreement of the parties with respect to the subject
matter hereof and supersedes all prior agreements, oral and written, between the
parties hereto with respect to the subject matter hereof including, without
limitation, any existing agreement regarding employment or compensation between
or among Executive and the Company. This Agreement may be modified or amended
only by an instrument in writing signed by both parties hereto.
     18. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive have duly executed and
delivered this Agreement as of the date of the consummation of the initial
public offering of common stock of the Company.

                  COMPANY:    
 
                TRIANGLE CAPITAL CORPORATION    
 
           
 
  By:
Name:   /s/ Garland S. Tucker, III
 
Garland S. Tucker, III    
 
  Title:   President and Chief Executive    
 
      Officer    
 
                EXECUTIVE:    
 
                /s/ Steven C. Lilly                   Steven C. Lilly    

14